Case 2:20-cv-06228-CFK Document 11 Filed 03/08/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SSN HOTEL MANAGEMENT, LLC, et al., : CIVIL ACTION
Plaintiffs, :
v.
THE HARTFORD MUTUAL INS. CO., :
Defendants. : NO. 20-6228
ORDER
AND NOW, this 8th day of March, 2021, Plaintiffs having filed an Amended Complaint
(ECF No. 10), it is hereby ORDERED that Defendant's Motion to Dismiss (ECF No. 9) is
DENIED as moot. Defendants shall file an Answer or otherwise plead to Plaintiffs'

Amended Complaint (ECF No 10) on or before March 26, 2021.
/s/ Chad F. Kenney

 

KENNEY, J.
